     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 1 of 15 Page ID #:1




 1 Ahren A. Tiller, Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4 Email: ahren.tiller@blc-sd.com

 5 Attorneys for Plaintiff
     TIMOTHY DAWSON
 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11
                                                          Case No.:
12

13                                                        COMPLAINT FOR DAMAGES
     TIMOTHY DAWSON,                                      FOR VIOLATIONS OF THE
14                                                        ROSENTHAL FAIR DEBT
                      Plaintiff,                          COLLECTION PRACTICES ACT
15                                                        (CAL. CIV. CODE §§ 1788-
            vs.                                           1778.32) AND VIOLATIONS OF
16                                                        THE TELEPHONE CONSUMER
     ONEMAIN CONSUMER LOAN, INC.;                         PROTECTION ACT (47 U.S.C.
17   AND ONEMAIN FINANCIAL GROUP,                         §227)
     LLC
18
19                  Defendants,                           JURY TRIAL DEMANDED
20

21

22                             COMPLAINT FOR DAMAGES
23

24                                      INTRODUCTION
25 1. TIMOTHY DAWSON (hereinafter referred to as “Plaintiff”), by and through

26      his Counsel of record, brings this action against ONEMAIN CONSUMER
27      LOAN, INC.; and ONEMAIN FINANCIAL GROUP, LLC (hereinafter
28      collectively referred to as “OneMain” or “Defendants”) pertaining to actions by

                                                 -1-
                   Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
         Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 2 of 15 Page ID #:2




 1         Defendants to unlawfully collect a debt allegedly owed by Plaintiff, including
 2         but not limited to, collection via the use of an Automated Telephone Dialing
 3         System (“ATDS”) and/or Artificial or Prerecorded Voice in violation of the
 4         Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), and
 5         the Rosenthal Fair Debt Collection Practices Act (“RFDCPA” [CAL. CIV.
 6         CODE §§ 1788-1788.32]), thereby invading Plaintiff’s privacy, and causing
 7         Plaintiff damages.
 8 2. The California legislature determined that unfair or deceptive collection

 9         practices undermine the public confidence which is essential to the continued
10         functioning of the banking and credit system. The legislature further
11         determined there is a need to ensure that debt collectors and debtors exercise
12         their responsibilities to one another with fairness, honesty, and due regard for
13         the rights of others. The legislature’s explicit purpose of enacting the Rosenthal
14         Fair Debt Collection Practices Act of California (hereafter “RFDCPA”) was to
15         prohibit debt collectors from engaging in unfair or deceptive acts or practices in
16         the collection of consumer debts, and to require debtors to act fairly in entering
17         into and honoring such debts. 1
18 3. The Telephone Consumer Protections Act (hereafter “TCPA”) was designed to
19         prevent calls like the ones described within this complaint, and to protect the
20         privacy of citizens like Plaintiff. “Voluminous consumer complaints about
21         abuses of telephone technology – for example, computerized calls dispatched to
22         private homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin.
23         Servs., LLC, 132 S. Ct. 740, 744 (2012).
24 4. In enacting the TCPA, Congress specifically found that “the evidence presented

25         to Congress indicates that automated or prerecorded calls are a nuisance and an
26         invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
27

28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                         -2-
                           Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 3 of 15 Page ID #:3




 1     Mims, 132 S. Ct., at 744.
 2 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case

 3     regarding calls similar to this one:
 4               The Telephone Consumer Protection Act … is well
                 known for its provisions limiting junk-fax transmissions.
 5               A less-litigated part of the Act curtails the use of
                 automated dialers and prerecorded messages to cell
 6               phones, whose subscribers often are billed by the minute
                 as soon as the call is answered—and routing a call to
 7               voicemail counts as answering the call. An automated
                 call to a landline phone can be an annoyance; an
 8               automated call to a cell phone adds expense to
                 annoyance.
 9
                 Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,
10               638 (7th Cir. 2012).
11

12 6. Plaintiff alleges as follows upon personal knowledge as to herself and his own

13     acts and experiences, and, as to all other matters, upon information and belief,
14     including investigation conducted by his attorneys.
15

16                                JURISDICTION AND VENUE
17   7. This action is based upon Defendants’ violations of the RFDCPA, which is
18      found in California Civil Code §§ 1788 - 1788.32; and the TCPA, which is
19      found in Title 47 of United States Code Section 227, et seq.
20   8. This Court has jurisdiction over Defendants, pursuant to 28 U.S.C. § 1331, as
21      the unlawful practices alleged herein involve a federal question under the
22      TCPA.
23   9. This Court further has supplemental jurisdiction over Plaintiff’s California
24      Causes of action, pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s California
25      state law claims are so related to Plaintiff’s Federal TCPA claims in this
26      action, that they form part of the same case or controversy under Article III of
27      the United States Constitution.
28   10. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because

                                                 -3-
                   Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 4 of 15 Page ID #:4




 1      all or some of the unlawful practices and violations of law alleged herein
 2      occurred and are occurring in the County of Ventura, California. Furthermore,
 3      Defendant regularly conducts business within State of California, County of
 4      Ventura, and Plaintiff resides in Ventura County, California.
 5

 6                                            PARTIES
 7 11. Plaintiff is, and was at all times mentioned herein, a natural person residing in

 8      the County of Ventura, in the State of California.
 9 12. Plaintiff is a natural person from whom a debt collector sought to collect a

10      consumer debt which was due and owing or alleged to be due and owing by
11      Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal
12      Civ. Code §1788.2(h).
13 13. On information and belief, Plaintiff alleges that Defendant OneMain

14      Consumer Loans Inc. is, and at all times mentioned herein, was a Delaware
15      corporation headquartered in Evansville, Indiana and doing business
16      throughout the country, including this District. OneMain Consumer Loans
17      Inc. is, and at all times mentioned herein, was a foreign corporation doing
18      business within the State of California.
19 14. On information and belief, Plaintiff alleges that Defendant OneMain

20      Financial, LLC, is, and at all times mentioned herein, was a Delaware Limited
21      Liability Company headquartered in Evansville, Indiana and doing business
22      throughout the country, including this District. Defendant OneMain Financial,
23      LLC, is, and at all times mentioned herein, was a foreign corporation doing
24      business within the State of California.
25 15. On information and belief, Defendants both are wholly-owned subsidiaries of

26      OneMain Holdings, Inc., one the largest consumer lending businesses in the
27      nation.
28 16. On information and belief, Defendants are the subsidiary entities that

                                                 -4-
                   Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 5 of 15 Page ID #:5




 1      OneMain Holdings, Inc., does business under in California.
 2   17. On information and belief, Plaintiff alleges that Defendants’ primary business
 3      operations are the issuance of unsecured and secured consumer loans and
 4      similar extensions of credit, and the collection of amounts due and owing on
 5      those accounts.
 6   18. On information and belief, Defendants share physical locations, management,
 7      and overlapping business such that they are in essence indistinguishable aside
 8      from name and formal structure.
 9   19. On information and belief, Defendants regularly engage through the course of
10      their business in collection activities to collect consumer debts owed to them.
11   20. On information and belief, a significant portion of both of the Defendants’
12      business operations are dedicated to collecting debts, primarily unsecured and
13      secured consumer loans and similar extensions of credit. Part of the
14      Defendants’ regular business practices are to make repeated phone calls to
15      persons they believe responsible for paying past-due debts in order to collect
16      on said consumer debts.
17   21. On information and belief, Defendants are, and at all times mentioned herein,
18      were each corporations and “persons,” as defined by 47 U.S.C. § 153(39).
19   22. Defendants regularly attempt to collect on “consumer debts” owed them, as
20      that term is defined by Cal. Civ. Code §1788.2(f), through the use of the mails,
21      electronic communication, and the telephone. Therefore, Defendants are each
22      “debt collectors” as that term is defined by Cal. Civ. Code §1788.2(c), and
23      engage in “debt collection” as that term is defined by Cal. Civ. Code
24      §1788.2(b).
25 23. On information and belief, at all times relevant hereto, Defendants used,

26      controlled and or operated an “automatic telephone dialing system” (“ATDS”)
27      as that term is defined by 47 U.S.C. § 227(a)(1) and/or placed calls to Plaintiff
28      using an automated or prerecorded voice (“Recorded Voice”) as that term is

                                                 -5-
                   Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 6 of 15 Page ID #:6




 1      defined in 47 U.S.C. § 227(b)(1)(A).
 2 24. This case involves money, property, or their equivalent, due or owing or

 3      alleged to be due or owing from a natural person by reason of a consumer
 4      credit transaction. Therefore, this action arises out of a “consumer debt” and
 5      “consumer credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
 6

 7                             GENERAL ALLEGATIONS
 8 25. Plaintiff incorporates by reference and realleges Paragraphs 1-24 above as if

 9      fully stated herein.
10 26. On or about November of 2017, Plaintiff took out an unsecured personal

11      consumer retail installment loan with OneMain (“Subject Loan”).
12 27. Plaintiff maintained regular monthly payments owed to OneMain for the

13      Subject Loan, but eventually fell on financial hardship, and was unable to
14      maintain his monthly payments to OneMain.
15 28. Upon going into default, agents for OneMain called Plaintiff multiple times

16      and requested payment through the use of an ATDS and/or a Recorded Voice,
17      often calling multiple times in a single day.
18 29. On multiple occasions, agents for OneMain left Pre-Recorded Automated
19      Voice messages for Plaintiff to call OneMain.
20 30. Plaintiff sought out and retained an attorney to represent him with regards to

21      the debt that OneMain was collecting on.
22 31. On October 2, 2018, Plaintiff’s Counsel drafted a letter wherein he stated that

23      he represented Plaintiff with regards to any claims held or serviced by
24      OneMain. The letter contained Plaintiff’s name and a partial account number
25      for identification (hereinafter referred to as: “Cease and Desist Letter No. 1”).
26 32. Plaintiff’s Counsel sent Cease and Desist Letter No. 1 to Defendants on

27      October 2, 2018 via facsimile.
28 33. Despite receiving Cease and Desist Letter No. 1, OneMain continued to call

                                                 -6-
                   Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 7 of 15 Page ID #:7




 1      Plaintiff incessantly.
 2   34. On November 20, 2018, Plaintiff’s Counsel drafted a second Cease and Desist
 3      Letter to OneMain (“Cease and Desist Letter No. 2”). In Cease and Desist
 4      Letter No. 2, Plaintiff’s Counsel provided OneMain with Plaintiff’s name and
 5      the last 4 digits of his social security number.
 6   35. Similar to the previous Cease and Desist Letter, Cease and Desist Letter No. 2
 7      again expressly stated that Plaintiff was represented by Counsel and that
 8      pursuant to Cal. Civ. Code § 1788.14(c), OneMain should have ceased all
 9      direct communication with Plaintiff. Additionally, Cease and Desist Letter
10      No. 2 again revoked any alleged consent given by Plaintiff to be contacted by
11      an ATDS and/or Recorded Voice.
12   36. Plaintiff’s Counsel sent Cease and Desist Letter No. 2 to OneMain via a third
13      party mailing service known as Docsmit!
14   37. Docsmit! records reflect that on November 20, 2018 Cease and Desist Letter
15      No. 2 was mailed to Defendants at:
16        OneMain Financial
          601 NW 2nd St., #300
17        Evansville, IN 47708
18   38. The address that Plaintiff’s Counsel mailed the Cease and Desist Letter No. 2
19      to matches the headquarters and principal executive offices listed by OneMain
20      in its most recent 10K filing with the Securities and Exchange Commission.
21   39. OneMain received the mailed copy of Cease and Desist Letter No. 2 via U.S.
22      Mail.
23   40. Despite receipt of Cease and Desist letter No. 2 via U.S. Mail, OneMain
24      continued to call Plaintiff via the use of an ATDS and/or Recorded Voice.
25   41. Despite receipt of two (2) separate Cease and Desist Letters, one by facsimile
26      and one more by U.S. mail, OneMain continued to incessantly call Plaintiff on
27      his cellular telephone, often multiple times per day to collect on its claim.
28   42. OneMain, or its agents or representatives, have contacted Plaintiff on his

                                                 -7-
                   Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 8 of 15 Page ID #:8




 1      cellular telephone over one-hundred (100) times since October 2, 2018,
 2      including through the use of an ATDS and/or Recorded voice as those terms
 3      are defined in 47 U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
 4 43. Despite receipt of two (2) separate letters sent via facsimile and by mail, all of

 5      which provided irrefutable notice that Plaintiff had revoked consent to call his
 6      cellular telephone by any means and that he had retained Counsel regarding
 7      these alleged debts, OneMain continues to contact Plaintiff repeatedly to date.
 8 44. On information and belief, these collection calls were made using equipment

 9      that had the capacity to store or produce telephone numbers to be called using
10      a random or sequential number generator, and to dial such numbers, and was
11      therefore an automatic telephone dialing system (“ATDS”) as that term is
12      defined by 47 U.S.C. § 227(a)(1).
13 45. As is evidenced by the frequency and rapid succession of the call times and

14      dates, the ATDS computer software automatically called Plaintiff at certain
15      times from random numbers, usually multiple times a day with varying call
16      times.
17 46. Many of OneMain’s calls to Plaintiff after receiving Cease and Desist Letters

18      Nos. 1-2 contained an “artificial or prerecorded voice” as prohibited by 47
19      U.S.C. § 227(b)(1)(A).
20 47. The multiple calls made by OneMain or its agents after October 2, 2018 were

21      therefore made in violation of 47 U.S.C. § 227(b)(1).
22 48. These interactions and unlawful debt collection practices caused emotional

23      distress to Plaintiff.
24 49. Plaintiff has received so many collection calls by OneMain that his voicemail

25      has repeatedly filled up, preventing Plaintiff from receiving other important
26      messages and incurring actual charges as a result of his cellular telephone
27      plan.
28 50. Upon information and belief, OneMain regularly makes autodialed telephone

                                                  -8-
                    Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 9 of 15 Page ID #:9




 1       calls with Recorded Voices in order to collect on past due debts owed to them.
 2   51. Upon information and belief, OneMain’s telephone equipment has the
 3       capacity to store or produce telephone numbers to be called, using a random or
 4       sequential number generator.
 5   52. Upon information and belief, the telephone equipment used by OneMain to
 6       place the calls at issue have the capacity to dial telephone numbers
 7       automatically from a stored list or database without human intervention, using
 8       a random or sequential number generator.
 9   53. OneMain’s collection calls to Plaintiff described herein, were not made for
10       emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A).
11   54. OneMain’s collection calls to Plaintiff described herein, were not made solely
12       for the purpose of collecting upon a debt owed to or guaranteed by the Federal
13       Government.
14   55. OneMain placed the collection calls described herein to a telephone number
15       assigned to a cellular telephone service for which Plaintiff incurs a charge for
16       incoming calls pursuant to 47 U.S.C. § 227(b)(1).
17   56. OneMain’s aforementioned conduct personally affected Plaintiff, as Plaintiff
18       was frustrated and distressed that OneMain repeatedly interrupted Plaintiff
19       with unwanted calls using an ATDS and/or Recorded Voice for collection
20       purposes.
21   57. Through OneMain’s aforementioned conduct, Plaintiff suffered an invasion of
22       a legally protected interest in privacy, which is specifically addressed and
23       protected by the TCPA.
24   58. OneMain’s calls forced Plaintiff to live without the utility of his cellular
25       phones by occupying his cellular telephone with multiple unwanted calls,
26       causing a severe nuisance and lost time.
27   59. As a result of OneMain’s relentless and harassing collection calls and letters,
28       Plaintiff has experienced anger and disbelief, and feelings of powerlessness,

                                                   -9-
                     Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 10 of 15 Page ID #:10




 1      which have resulted in a loss of sleep, loss of appetite, headaches, anxiety and
 2      panic attacks, feelings of hypervigilance, paranoia and depression.
 3 60. These calls have consumed him day and have caused a severe disruption to

 4      Plaintiff’s life, due to the extreme frequency of calls by OneMain.
 5 61. As a direct and proximate result of the aforementioned harassment committed

 6      by OneMain, Plaintiff has suffered emotional distress.
 7

 8                                     CAUSES OF ACTION
 9

10                                                   I.
11                                FIRST CAUSE OF ACTION
12     VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTIONS PRACTICES ACT
13                                (CAL. CIV CODE § 1788.14(c))
14                                 AS TO ALL DEFENDANTS
15 62. Plaintiff realleges and incorporates by reference Paragraphs 1 through 61,

16      inclusive, as if fully set forth.
17 63. Plaintiff’s Counsel sent Cease and Desist Letters No. 1 via facsimile to

18      OneMain and also sent Cease and Desist Letter No. 2 to OneMain via U.S.
19      Mail.
20 64. Therefore, OneMain was aware, or reasonably should have been aware, that

21      Plaintiff was represented by an attorney, and that Plaintiff no longer wished to
22      be contacted regarding these debts.
23 65. Cal. Civ. Code §1788.14(c) provides in relevant part,

24         No debt collector shall collect or attempt to collect a consumer debt
           by means of the following practices:
25              (c) Initiating communications, other than statements of
                account, with the debtor with regard to the consumer
26              debt, when the debt collector has been previously notified
                in writing by the debtor's attorney that the debtor is
27              represented by such attorney with respect to the
                consumer debt and such notice includes the attorney's
28              name and address and a request by such attorney that all
                communications regarding the consumer debt be
                                                 - 10 -
                    Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 11 of 15 Page ID #:11




 1                addressed to such attorney, unless the attorney fails to
                  answer correspondence, return telephone calls, or discuss
 2                the obligation in question. This subdivision shall not
                  apply where prior approval has been obtained from the
 3                debtor's attorney, or where the communication is a
                  response in the ordinary course of business to a debtor's
 4                inquiry.
 5    66. By calling Plaintiff over one-hundred (100) times since receipt of Cease and
 6       Desist Letters Nos. 1, and 2, sent by facsimile and then US Mail, OneMain
 7       violated Cal. Civ. Code §1788.14(c).
 8    67. As a result of the constant collection calls from OneMain, Plaintiff has
 9       experienced anxiety, fear and uneasiness, has had difficulty sleeping, shortness
10       of breath, nausea, and has at times been unable to calm down as the constant
11       and harassing collection calls by the OneMain are overwheling. Plaintiff is
12       constantly afraid to answer his phone and he cringes when his phone rings.
13    68. Therefore, as a direct and proximate result of the unlawful collection efforts by
14       OneMain, Plaintiff suffered emotional distress.
15

16                                                  II.
17                             SECOND CAUSE OF ACTION
18                         NEGLIGENT VIOLATIONS OF THE TCPA
19                                  (47 U.S.C. § 227 ET. SEQ.)
20                                AS TO ALL DEFENDANTS
21    69. Plaintiff realleges and incorporates by reference Paragraphs 1 through 68,
22       inclusive, as if fully set forth.
23    70. Through the two (2) separate Cease and Desist Letters from Plaintiff’s
24       Counsel, sent by both facsimile and US Mail, Plaintiff revoked any alleged
25       consent for OneMain to call Plaintiff on his cellular telephone via the use of
26       an ATDS and/or Recorded Voice.
27

28

                                                 - 11 -
                    Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 12 of 15 Page ID #:12




 1    71. The foregoing acts and omissions of OneMain constitute numerous and
 2        multiple negligent violations of the TCPA, including but not limited to each
 3        and every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
 4    72. As a result of OneMain’s negligent violations of 47 U.S.C. §227, et. seq., the
 5        Plaintiff is entitled to an award of $500 in statutory damages, for each and
 6        every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7    73. Plaintiff is also entitled to and seeks injunctive relief prohibiting such
 8        conduct in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 9

10                                                  III.
11                                THIRD CAUSE OF ACTION
12                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
13                                   (47 U.S.C. § 227 ET. SEQ.)
14                                 AS TO ALL DEFENDANTS
15    74. Plaintiff realleges and incorporates by reference Paragraphs 1 through 73,
16        inclusive, as if fully set forth.
17    75. Through the two (2) separate Cease and Desist Letters from Plaintiff’s
18        Counsel, sent by both facsimile and US Mail, Plaintiff revoked any alleged
19        consent for OneMain to call the Plaintiff on his cellular telephone via the use
20        of an ATDS and/or Recorded Voice.
21    76. The foregoing acts of OneMain constitute numerous and multiple knowing
22        and/or willful violations of the TCPA, including but not limited to each and
23        every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
24    77. Therefore, since OneMain continued to call Plaintiff despite indisputably
25        being informed to not call Plaintiff on multiple occasions through multiple
26        different means, and that Plaintiff had revoked any alleged prior consent to
27        call Plaintiff’s cellular telephone via the use of and ATDS and/or Recorded
28        Voice, OneMain’s acts were willful.

                                                  - 12 -
                     Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 13 of 15 Page ID #:13




 1    78. As a result of OneMain’s knowing and/or willful violations of 47 U.S.C. §227,
 2        et. seq., Plaintiff is entitled to an award of $1,500 in statutory damages, for
 3        each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
 4    79. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct
 5        in the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 6

 7                                      PRAYER FOR RELIEF
 8             WHEREFORE, Plaintiff having set forth the claims for relief against
 9 Defendants, jointly and severally, respectfully request this Court enter a Judgment

10 against Defendants, jointly and severally, as follows:

11        a.         As to the First Cause of Action, an award of actual damages pursuant
12                   to Cal. Civ. Code §1788.30(a) according to proof, including
13                   compensatory damages for Plaintiff’s emotional distress for the
14                   harassing telephone calls and other debt collection efforts;
15        b.         As to the First Cause of Action, an award of statutory damages of
16                   $1,000.00 pursuant to Cal. Civ. Code §1788.30(b);
17        c.         As to the First Cause of Action, an award of reasonable attorney’s
18                   fees and costs pursuant to Cal. Civ. Code §1788.30(c);
19        d.         As to the Second Cause of Action, $500 in statutory damages for each
20                   and every one of Defendants’ over one-hundred (100) negligent
21                   violations of 47 U.S.C. §227(b)(1), pursuant to 47 U.S.C. §
22                   227(b)(3)(B), totaling in excess of $50,000.00
23        e.         Injunctive relief prohibiting such conduct in the future pursuant to 47
24                   U.S.C. § 227(b)(3)(A);
25        f.         As to the Third Cause of Action, $1,500.00 in statutory damages for
26                   each and every one of Defendants’ over one-hundred (100) knowing
27                   and/or willful violations of 47 U.S.C. § 227(b)(1), totaling in excess
28                   of $150,000.00, pursuant to 47 U.S.C. § 227(b)(3)(C).

                                                    - 13 -
                       Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 14 of 15 Page ID #:14




 1       g.      For such other and further relief as the Court may deem just and
 2               proper.
 3

 4 Dated: October 16, 2019                               By:      /s/ Ahren A. Tiller___
                                                                 Ahren A. Tiller, Esq.
 5                                                               BLC Law Center, APC
 6                                                               Attorneys for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               - 14 -
                  Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
     Case 2:19-cv-08929-DSF-E Document 1 Filed 10/16/19 Page 15 of 15 Page ID #:15




 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to the Seventh Amendment to the Constitution of the United States
 3 of America, Plaintiff is entitled to, and demands, a trial by jury on all issues triable

 4 by jury.

 5

 6 Dated: October 16th, 2019                              By:     /s/ Ahren Tiller____________
                                                                  Ahren A. Tiller, Esq.
 7                                                                BLC Law Center, APC
 8                                                                Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                - 15 -
                   Dawson v. OneMain Consumer Loan, Inc. et. al., - Complaint for Damages
